Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 1 of 22

JUL 06 2021

Clerk, U.S. Courts
District of Montana
Missoula Division

Lint low Eb SmATTES Sts reret court
WrSVTRtTSM AE Prown ran Aa
WAVE EN A Tm LV IS teWN

SSTEPREN FP. KEW Ly) 5

GS ermeercesL Det i VEIN,

UU. >. PoSx of ice.

Comets NE FOOT
Tee ere Seow

NS.

INTESTINE ANDERSSON, tm Wer
OS St Yen SapmacEs, OV PLACE
I> io PY TW = ELIE RR, SKS PNROmSt are
a NARNIN Cok Es AN Am
SAS GS tea Seas Li) EoD.
~RPASKARITAWN a Se lo SS de es5
ee pose ed i ; “TERESA ORT EGA, Lom IRE
Oo-GGSicm tal BaPes ity, PATTY

c\)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 2 of 22

WAAL L, trea Au stuy, Sesn
Jt EFF ERNAN, indivi oOeUY, acs
C&eSoRLE RWAEA™ i, L<m~m WIS CH RST AaAbL

spss ey , GQ3\ N. Wess Se oe eee

-

SGLer. , Heterss, oT S760),

To efe mckuse*’ (5)

COs kek. AM TEE. Fos DECLARATORY
SuocecrrEnv AND INTUNCTIN &

RELIEF AND can PLAINT FoR
BAe AGES

Comme SS mew mhkee Pus ire eee Om

WS SBlooVYo ss Ty Lek Acta and Aces
TS lnc oSAUS= Cee Cen \ Sie Sis
SOL wus:

CL) rs ex ys C= A|mm So tiay~n SUSrtaimsa

Tey , STEPHEN F. KELL, wel] Lr e+
i Pew alt roe

TSS KELLY ace
IN RIESTUINE ANDERSSN, ie rer

CS Se Cem, tee Sa ee oJ , ou TH PLAc =
"ae FO OE re wR, So Maret aS
: = oe Se fT LS Cam LE es AN, Soo;

\ 4
’ es oi
eS we.

Se a
Ae ye fey SaPeaity, Goo
L
SArL™ ATA UT ALN , Sorte arm lus tress

€ 2)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 3 of 22

WereiceSa eyes Sy LS <r
QO-eSHeLPoialk awa Psst, PATTON) Wem LL
CS SSN sm, eb SS SSeS FS ea. om SI,
Lm ADVE Awarity, oe KA CEOIG &

A EAE, Tee RSP ote tet. Se PSS Ay,

ca \-@aq, = = %

SF oe a ae

Ca) DA SHC ema Setar, tle) TOL Sece-

- @Cerri2 =] teorss Bae tiSoty mae SA
DTOAe_ i aL eet, A § eS es es he,

Pcs Se \ ce ome] Wears ,% VU. PF... } . ce)

Ce si ovis bases 3 IMS ee Se eS =,
anh €£) Veclboear ASSSUL es, Libel,

=“ woe 3S Vos. a rg Ae ey en = LON, i

AI Se Los. c=,

NAS RE OF THE CARE

CRI TRIS corre ise] oase tS
Pe Cee eet Aes =. K Corn SSS eS
as S PSs > OR Ls, wlrec= (4) sc
Eu STs SR. Serves osha SS
Meo) Sk Core SNA ey
tan ele eer eS) ere oLoertiy
cobhWKi bof tececk ~l er asses SImeeee
Amy, SUYmE Bw HULL Ai iSeLosute)
oe ee LCV eaedk LoS Oe ett

i

«3 )
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 4 of 22

tue oe ee oy Grey S\Lese OC Comserst

mec tke ot vert
\

(ie) tO He VS Sever kes SO

os Cke co oS mrs Ses Lopaee ff OCB STS Ht CSRS
\
SCkeS Las tics Pei SeSoH] VER > SCO a=
y

v

 

2S =F me = br eg oe = Jee SATS FOr AE
\ “

oe a i ee Le == a= br = TeSCeer

7 ae = Woe tress SWweXK fom

Vee DA oes SOO OL ‘ < ew (OES UN Seo VAL :
C w™~ ONY Wotan sO Se Se a Buy Pkk ae Co
ome \> & 5: SS os SSS a W — aes SS See Pee SON

_ Ss 7 was i tee a= kn] f= a SS coy SH

ae ed SOTO fF yearns Aesoice = \ eS

fee ae eet, te SNS SOOO TSS

1
—— cot ae oe NSS Ve \Sp eer
—_ :
ave. See bs eee re: Jo ee SS
1
Dried Aco ae we SCOURS LL Oe EOS
=

Dew ice torte pacty '
1

\

 

(ce) fin we Ss ee eS a pat = i
ESeearS of irre ecer ee lS Vt te he
=< ¢ eect c= Tmockia fa arcade}
4 CRISS Oe aos torn SH RRS La
Bago ee Ai me oR ee FO ON SSS

a

qh)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 5 of 22

¢ cA) TN A NS cCaofte i s< — Wata~ ee Se ee

x ‘ .
Gos, N-pe YL. Cie WL ieee S| eX FO TASES
}

 

v

 

ie] Lew) _° ‘Ses Kw|ece wher ars
TUG Patty wilhoen Wilts tS 5
© «Nore~ \ See: se } AEE, so
pmin Weve ed Oo ow

ASSL Ste iss rte S'S fe A ee

 

SS Se 5 ae Xa

 

 

Coc. Soe Cu SS Or, rey a ys tee Te.

 

PSSA , Sars es OC Syee 4 L LES

 

Cure awe wat ) ee ek k a Sv ae
es =. AKI COS \ wo ee y Ay SS =O
CECI SSUCME Ar SEerson) is

SOL Lile=w jeere \

 

 

 

 

Bee SE MN SSS Hece Ulnsre,
uC St ST seo SS = ation + — ee Sk, ig

Cevet, as Tyee SS ee Sie oe

 

 

TS RS eS t Pp] SBS5ecurSes and
Soe a. Sit en ee) SC awd aN Sc
Sat ae eee Leno Sek WW Pom Ss
i= LJ sr = feats - eo Lo~N See

4 SSecrrx = She YL SA SHAS ES Wome. Cs MW OOOH EL”

 

 

Rew SLO SEA Le SANUS COS SS

See ion 7s wos Sa SE VS Othe
(Oy \esee § moo Sek ay VPOm Eke]
See etmaS. ace SS ST Oi cS

«S)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 6 of 22

Seren . oS Cy Ay sw a AOS 8 SS Ty

Ms QOcA as ac Bore S YVPec~ Tis oe eS.

*

CXL egal C™ a a —& } ‘.

(<) f= B® AS A Coz -ce. LSSE Giese =
CCmerv_ig tous bow S=eX Wess ee Re Cenc =),

sS CMROCr= Gornpacralbl =). TENG (00S
4 F

eCrs= sel SS SS ~ oo Yo Sate eX
& er mao er, EIS

TELL GLOW, aes
— ‘

we Se vyer—~ omi ssiarmarieas
tos Wie ew Vio tr eRe]. ere PLETE
a € Smec ,.£&ic Tek 'S x OVS eressvre)
Sie Cv er~tT IS esouit Av S es, Sn
cise st  SSe\heswe mer ta tO4)s \oe Seek
Cimseecherernwciej)y \l Fac SKIPS
AS NS OO LIC A OC ONS tuck WSs.
Cole te Sor SB Tk eS OU PSS
LTS tw Se Se, ACES Wot
~- Aa SSE AO OD | SS LoUs
24S SSS Toe where STantiatca

wo Gol S& Bn sas

te Ley Oo ‘ tay Wot be

SS 3 hee 6 SS eos Veet 1) ; ‘eo Sf y
“ehewsst miles Greet ty of kn] GUC
PR Scle AMPs stew Cee trer (5

T

De Hoes vy Sorrde K& '

46)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 7 of 22

PA RTTES

C3 PRPLALre SE KS, STEPEEN P-
INES VS S Goeoe wer ait ao oe

Gos ee ee ick SIS, COOC BLS}
tc Yeo Se eS) 3 Owe = S

 

t= += er Som AE Oe ee ee ee
t
selec COHEN SOLS Di oces]e of

 

 

 

« MP om me ee fy eer ea
IN IRISTINE ANDERSON, Sets SAR
YTS SSE Seat gd, aS
A BS i Sy apes TO ACHAQEL OYRSC 2H RK

x

eC oc =e Soc e Lac S SCO © Las

 ¢5) GaPpaetity SSR Aa AA TAN oN
iC we ee A. ae ASS In WiS of Sle ial
a ‘ —>) aS Fees Sst AANA
Set GOS) es, Oe Ee rey a Le
es LS el see =<oe a

, = Sa Te St.

« 6) WosS ie ress erik SONOS
\ = _C te = 2
oN Se eg er 4 SS 7 Geet SAN PRUE RAN )

HS ox —— SS sy ‘
See SS Shs A™N @Ge vom SAL Sy UAE

CV)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 8 of 22

CechiolLia Pi ocesSe o— pelearrs,
|avwmst LS eect Ser BS Vern es atte lee

Fewer AS oe ASGerAe wT) SGRTEGA,

ces See Seni Sy5 AS cole] GYeeorive
AL Ceasenl ONer ei K OE eu =
os. COP imo Ser STS" eck ce Wee OS

= Ci ere cy seqcrmiesoct my OUerC Gaal
oo eA AS Rey VA ce

JASUL. A sem @eeiotiet =e et an

f:
i

VOLO wes ree SC se oe oe core DSO

e Lace eS Qe ee

CF Pu mV LAs LL Ae Sr SANT, Sask
Is EEFERNAN, sees ( Ais oS en
— SOS Ay AS ae OG SiS LS

Nie Law ee SE CORSET OS Cc oe SE OUT
GO s-& Score Ve Pee, Ur SET
pan Sf ea ee kee Gook SAreseci\-
TE ste Go AEN).

‘lejos Pesi Sy aq@sermke—r, GEORGE
Fie ATH, Ser ter bis oSGloc tal
<a See : =y = Ss Sas Sires,
= Sc Somer S Ot eh rt ee

CY)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 9 of 22

CSD Lee KS BOC PiaAs= Aye Sey

— Sr Oe Se Ee

JIVUVRIS DICTION AND VENVE

A\ pmwasts LL ervteea\, ty otc. oles SS
SobWeses oo e ee eC AtvVerS tte

Swe opie: tac Pvc svae se acs SSUES fay

Ome SE Zenalkic, CW ReMe ALL pa eeties
Ace =.tigzerw'sS of Si Sted ——

meeses 129 yis.e. 81332.

if \Q) “YS ye HS ea ALL Seo. Sa

 

-AiSPUTS <a, Se $15. e090,
See Lar SIME exe ee — Gi , bee Soa ye

Cae ey Promet hs ~pl]esdt=a, wy Pet

 

Var Si eGerty ©~ Ssrolbli i Sees wrest Gser.
see he ee, es ee ee eee ee cl
AY WIT Si as SS atv. “Ze oS KY ce t =
a courmd]ess UW PO F VW. >=, 2 V332,, mG
foe cue ht poh Or. TE oe Ce aS Stes a mace A
} * \ :

«9 )
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 10 of 22

CAN) mivecSivy ef Caotrizenstie)
mises fr]ece]e Ulvsece PUSS eet Se, |
Serie Ff. SELLY LS ea Gili Zzer of
Tee See oh& NecbasKs, AA essidceS
Cour Sia = ¢8& See Sesece Of

fen wy COST ae =

(ALS ) meser. dar wr, KRISTIN E.
~~ MDE RS ow ; Li eo ctw izmerw e& she
sere TSA te SS gp GE =a

Je SS Ce Sl abe A

Ly ee. Ses Sk A
* * a
ae A renee 5S Tats. Sse eS Shek ASG “A SS See Oa,

ey 6 ) SSS er Ae, Z™ FX BNO TUN
{C.& Bh, Aah, NS SB ci ntiZerw of eec
At OeccS€S Sr Sse OoX tt oS er : AoA

mee s CemidccA fe. Pre emeama at.

SJ LIE Oe SS A SLED Lae ot}. SS
i aoe Cat os, e

LT) eat <y AS Cer &ar wy, Sw.
PLACE PROP TN CENTER, ee'SsS
AS S Sol] Aoeweann=a WIS We SS aod
= Sao Sor OL Sye= olotest SS ene 8

5

LP) Meter. Ser Ss, THERESA
a WrecAr,, Vs Ss ci iger cote eb ©
STS ss SS lee Je Sr, SA Leen SS

Lo)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 11 of 22

Ces: es c C—O ee ee SSN Nc
SS fe NUS

Tones acs ss ee ies

—— 2

ok a eS Sse
\-\ PL,

SUS SO

LS = ainetaee~ ci ch S|
Le SSS, ck Yas S Wes thd] oN

LO ONS Se eS SS SE Oe Se Se SS
Two SR AES =e - SS SAS ee he

CLO) WeGey Ba S, SOR
TS EE FERNAWN, tS = ainiazee oG

: Ck eee
rls SS Seer Bay,

oS Se DOs eS NSS _

<<

(QA) seca Aart, GECRGEEL HEATH,
& ‘ ‘ ‘
Li SS Sis Bere ae ke SS oS
: ae at =, mA Ys => Cre. a cect wo -
ONION OE RE SL te SES Bre EEN ALL
as TELS See wtiaor~.

STAT EAENT of FACTS

9. 2.) wee ee ee Cece See whe es ote

F
Oem LV = Lo AL, AS ow or,
Leatce]e A

 

FAN DERSON » BSEVecety Vio
=-a5 co lerivacy)

tL

 

(LV)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 12 of 22

aA Ccom es: Act h ALY bres hk = 5
Uolmere slice tre Sac SlnscedA ss
Ai scrLosSses Sate Sciussy Yokota
HOT CRN OE EOS Sy hence LS 'S

 

Lega. Vote AA CS eS LS {wet
eee oe Sto tL tent AS ee ee oo, EY
Sek offer dec, aS sear Kec Sos:
ye eke oer, en ee et. Ne Pad a
x Sees t.. Pec Viste. Te ey,

= CoN Ac, er oS © ie aL iH)
a See, be Se ar EN Ted ws — mm clone

 

——— 25 eh coke < OVO ees
Ns Sanloh LS AS i oben. ae SS cores SS

 

 

: Spas As \
—

Che | On Doers LAN DOLL,
Reser deme, ANDERSON, to Sect
2m~B assed [ CoD A See C = a yy
CoO.meL) ORm  Cer SEA eset tce of
a wheat, Ne eo S152 la A amen Ladies Fee a,
SIPS pees COME Se Sori) Agere

aA cS Io CSS = Late mwdico LAL

 

Ee Son Mow mS nea J IK shimmy aN
¢ Less) ASS t Desay SS ak sO SK
Wye eer rnc te~ Cer cet ns «cs

f

 

LD)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 13 of 22

NS ee Sa a ee
i oe sae A aera) ocdvecm
co -~ ev Toe eer te th NS iy
reese he S eth Cove Soe WHEL] es v

C2™SPAS SaO@ 32. Sceliprnicowastitom aa
JAX ND ERSON, Slee te Seer Atcected
Ristemee i eS, MEY rs Seca che
COT PLS Scop BON De EET A Ae
es KOS SIO St eS

Quem Leto SU) Se IRE rere Ere
Sete SST oe, See ss ce OR Oe acd
eS Pre ee=s: Ors, oS ea SOS (Po
BRAN, So sk SSIS SS
est Se te Or a2 e24 60 1 Se Ns
Cot; ke aS a= re S er ARS Ove
SCE See S Wes = Oy) Lessttom,
bye. cS rhc Te Se rs a gs, | escey
+ {aveeady ) ae aT CSCS Ot
Neu So eSSS ote kre FL UR Ree oe <<

 

 

 

SS i SP Soa kn pce! Se SS ;
Co tho im ef CeCe ce a
A

Fen Oak wee
—— See <> $

ESS Coy ~ Bere ee Ss WS EROS

 

(XY)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 14 of 22

€26) AOD ss HasH= oh VErlb=et

A DBA) i, ow \oe ty A SLAnr0eee, UE
A Come tee OSS Cee ESO SBE ES
a Se ce Car =. ova Sk) ee Se 7S,
Ce eGocs =] i eS=scr : ep Crety WAHL,
SUL Che CES CO Net ISA Gp hoe ton =

SoS SOUCY tate th eS coe ES
Oem Ae SOLIS PYsoe Ay = LS, Der tet,
a Sa Sy SSeS Aceh SA See SEO S,

Sawer d AS&eo we eaay camNecS strtom 35

 

ra

 

\— Sy © Oe DO Te pe CRN y Se eo

 

CsDBer~ a) ; ea \CEL LV §

TRIAS «se aw cearse= of MeL Ss, JOS
jaw secs Lente Se fey CS, take Se BOOSTS
Ge SS i Oe OE SS SO ke NS kre be,
oe SSS 5 = ota. oe sew = sy

set os Gone ete Se SOS 4a
t

i ent ete tee J se Peiicy, tars orn tc ke
Soe Se Sh Oe ee OSES ISBELL
er LSHH Avo te Ceremecr aed cist
pou kere SS Ar S Gees age lee
gees 3 LOUIS SW SS SVS Uo ss ade

i C Se ee
_ =2 ee TAD EET SAAT PE OO eos =\/ S00 ES
a é :
ae eee aoe a PPOs Le CE LUS COUSS
Peres Sur = AY yO eae Tey Ko —— eu st Co =

eee et ; We Vy oa.” Now Cocnw sca \ =)

 

cLyyy

 
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 15 of 22

SS C Bete om erst of LO than
eetisiovs Gerities)}

fAY) NoTEs ta spertast ) Fol
Coss OLS, Sete Ce liao Aisess<=
eS — Hoe Ne ees Ow SS EK SE OO we SSCS
Ao yD te COS ET Awe S OU eS GS pods

5 mee geen SES Varer Grit I a
Weces Se TRS SO Piece Ave SN
Sew |C 85S (Re edevyatty Ur adss),
Jae its eco’ leit trey S&S SBe~ COCcee xc -
oo eS aa CEFSELASi ous) p20

TS yo Sac Dae ee Ae Se SSA OC
spely ToS SSS ear Ai Se

DpeSes Yoac~ Veen] CHElLin tots
v
“soe SS

mmo Se LoL aust ble) , wirSece ok nS
\

 

St ste] enti SS (ornwacrieGs ace cyreeacy
: = Scene A Ae Ak aS Wwe SSS es.

ae ee rw =, Ca ae eS Oe
SWeowE Ao Ker say : Yo) RR ES
Smee eS chine AOC eCLac<s Aue Le

So et, aa See ec

 

ar ev Si. NT es Oe

& & i :

: SN SS Ego Sl eto ee SY SES SSA
. * . * . — .
Mele SOLE ania sot eared

CLS)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 16 of 22

Com OT OO Ae er Chee ES wo Re
= Soe OSS eS OT CASS Se Lw—
ees LS, t{&ederarrty £unS<=4),
oe Nee SS. Stl lie. Proce =. SEE
oe whan LS. Se ee AdNES Wort SO Rock
ASS, ¢ Sem EES (SETS Yt AP OL) Sy
TSs5e be oes ts 2 OS we CE SSoCe \

C301 A Sevcece CONS COU \> = Sesh
MS TQU SE LOR, Se The rR ee SS Oe
TYNE more er SO STEO ENS ios tSS

Asses Sow “Saxe extSeS. wilmest]= tos

aN USS forme sec ft SS Soe WoL SS SOUT
TEs aoc SL Se dee to Cee
: Roe IA OS, “aS = tenis, ar &

Cars Se Seiy Ks Sete fs EAN a he
t=) boo oe mF OT oo. ,, ike) ES
mencl\ sak Gren t Prise, AyNA FO?)
ae efce ose POG Oma BOS TO eS

ORS SE5 woltr|er] at eee GN SE of

TS Ae ST eC Loa.ce Aca Len co Ss eee CF

Seite AS = (£edAqeratruy & gyn decd}

Soe taty eee Ase toe Cee ans
Ce Cock © eet S Ss. i a a Sak i Cec
Masemcer Ga Le may Lia. Ser ln te

CLG}
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 17 of 22

SCS sr CS Se rocesSsS
fees Sy View Nn FOR (TS SV ate tee
en ES hf _

€C eror Gi Ses or Ss setts Wi yy
SOC SLL

 

&

SrLe wa ALCee ee

 

SL Seer DT SS

 

 

tee ee J
Looe ESE ORS OOS SOT SS Le eh Ow,
om oS oc . SSS 4. heed Ve Se Ge eA wR A
5

 

= ‘
a a) ee ae Cc oe —— oa oe ain Tae

Ses arr, Sn SEE ea ESN eet sit,

9 Soon, Orcs = Se eo Lisa,
tem ini clk ee AL CSS te SS a

a fh ee Aero ar. eee SS

ASO NO esteem LISTS wat wo Nhe LS Ss SUS S

— * ~ Y

ome SS CL ie rete AS=s RAT SSS AZO G\yowcntic~
“ 4 ei

a ee oe e le tf

 

 

mL eClevuarcnx- = Gate,
—, Levieac#sce \

 

 

 

(32) yO a =i Tay © Geese
tess

Sma eC AE Cee me KA PrLsteart sae
\WEYL YY So Seqosct Sk S OUT
Pisce ALA (3 2. Sree gs. foes re

Ver IS Oe COC es SO eS. et SS
— .ar~, .

z= ee ee SS See ee oe
KELILN, CeR oe Setcows 5

= ¢—

StS

 

em a 2 ==. ¢ =. =, c~ & SNS a St ¢ Sats
re OSE eis = Arms SoS Gerxsbec

AT)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 18 of 22

(23) on tare et

7 s a =
ex STS VCore A= Serw wha tS,

PrNPERSON, COLENAN , SS
oo {A weG Ar ® tae eke set eS te Cee

~~

Sei cw ee eS ico Sav IS ove Weert

 

Se SS Src SS, ee Ne eA ees
_

 

 

Ape Oe, se a Sel ee ene

om see ee OE Se REO OOOO SE VS

 

Sy StS Oe, cy ON SO he Comss cre,
Sige ote) eee a oe, RS Ne, Sy ee LI es,
AS Wet SS tetee Sever <=
amnisScomSUcst of PIS StS=SS, sos

 

 

Bees (Ses | tai VCS et OVeErS Si)

 

CLAYt~ Ont

(3) SP] Ser Ka , ANDERSON Was

ONO ST FUR SU EO LAY) ALS Lo SES
a

(=e eee aA SN, Sey — as CaT Gee yn ae ee ae

- Z

Tao SOC we EN Or SR wR RO

 

 

DAZ SE Pe Ce ot eta Jem 004 6 Sees
\ ” y

 

ar ca Ss See =a Piste (CK \
L

el Ate TWO

<3 } We ayy cay~t, AS So SI SOW

ras PO SS SN ee i eee Ld

 

CLP)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 19 of 22

<

coo; We Cee Cenk, aii es otk Se ee tee ee
Wek Oem PUSsteiis&, KELLY SS

3
SDD eke gee A Sa SD er en ee

CLATsS™ WRMARE &

«2 6 y WeetemAacre, ANDRE RSoN
Jas S Srna s5 ean trni.x, Severe
Ce SSL et Scorn SsUc th ) m Wilkmere
mayne Cisimtnovt Ss Ulcers =) 1s
eS se ee ee Le, KY. as 2 AC NETS
men Com S EO eS Ae fivin ween 9 Ades Len,
* ats + Or <i Ss 25 \ ee ee es ee SS

€

= Se EHO a= sy mS SNS ACd
XX

 

1)

ClLATS FovR

C31) Raceae Keep Aa 'S J PSA,
AA, amd SA ERF FEINAN, BRS
S2rmaase4 Lear A Seve aA=t o&

Se ks Aa Re =,

 

SA SSR SEO
= WO WS SS Siesta SQ tS
= ). een = SS) SS Se Oyo ae Ses Sw

= neue. ee: Ls Ltn * — erty Se Re

eS _. oat ew ft Se \

ot ¢€ or ee

(AS)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 20 of 22

GClLATru. FINE,

("38 ) western ter wt 'S,ORTECA
PAN COERSSN, SA COLEKHAN,
ce Hc aa S QD SQLS Wore Er sy cows
Set Shy 1S es tL, eS.)

ANOS
to SSE

qj ST: wed ) Aco wr OS Se

aco LOE CEL SS

oars SS
Yom ES Muster: hEFPS

lees OUS Seeedsuon Svs no

——SS SS = AS = Cece
Sitst0uS ceowsteeC ial Sock. 55,

x kN S OSs \
a

Cost pH ANOr , iN )

OS | SS ei Ss
Cc) whe eS SOLS mae Su
See EOS OS

AK covermarnts }
> bk &. L.

CLATS™ Stk

C39) Fee Sere Sear! S, QE EAN,
COVE, AN, S&S AWN PERSON, SL
TIN C2E CONS re A BRS OVE CS HSH
Pe Sos oe ic SL AdeS Gir]|earr,

Con Aon S], ArLA Cae Loe
eee, J ee

ja
ne ee Aare ? oa \

2

(26 )
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 21 of 22

Eb. Ee

WAEREFORE, Vroom ee
Ceo SES Comms ide ced, i LS
WES PSST Qty Weaoe S=~mr]e s&s

WI Com THA SS he mnracratb:\e] = 80c%%
eee Ae Se Sr Or SS SS
Moderne er AS KeLLawwS+

C AY Gosteer are BONO ENN ES
On dS=C Sr TOI aS , Se SEO LY
Gar KEA ) Ae Ser Aa tS aR,
Gommrienwwicksm ws Ker ~ 2S
(le TALL AAS Woe Ed ce i SE

&

Corn Vitel seco SOLS a Sr ten Arce

 

t

wt wt. lpa tet Sree ESS.

t\b ) Anus actsr on ree Se, a
Poms ASS Aweerws SEs CA A
“Se ST SRL OI, ots $409,000,
ASAI AWS TE Cocpocs ce, Men A ert es
Ac— a cig => @

Ce@yrmrivit Tocy er Come SS SS A

C21)
Case 6:21-cv-00050-BMM-KLD Document 2 Filed 07/06/21 Page 22 of 22

—_

LY Adee lace yy mAXec oe “Ty
oo aS. SV) cy Thswe 4S 3, 6 ee
Joe ECE BLA Coccecr.e

it
S igre cinis Sem Gee
Sow, Ror,

a

CSTGNATVVKE OF PLATNUIFF)

oo) ae
